Title: To George Washington from Hannah Gordon, 3 March 1791
From: Gordon, Hannah Meredith
To: Washington, George



Sir
North Brittain AberdeenMarch 3rd 1791

I hope Your Excellency will permit an American Lady to inform you that I am the Widow of the late Coll Harry Gordon

of the Royal Engineers of Brittain and that when I was last in America in 1781 to which place I was ordered on account of my health, my late Husband having put into my hands at the beginning of the War all his papers Bonds and Bills to recover payment of what was due, I did apply to Mr James Hanums for the ballance of the price of our Brandywine plantation being four Hundred pounds for which he had granted four Bonds and having demanded payment of the same Mr Hanums (a very honest Quaker) did not refuse provided Congress would allow him I did apply to Congress and they readily agreed to permitt payment provided I would remain in Philadelphia which it was impossible for me to do as all my family were then in Brittain and I have never hitherto recovered any part of the above Sum At the same time I made application to Congress for the lands belonging to my late husband Collonel Harry Gordon which had been forfieted by the Name of Henry Gordon and I did recover them on account of the misnomer, but after I left Phidelpha to return to England Doctor Rush with whome I had quarreled on account of other Family matters and particularly his bad behaviour to a Son whome I had left with him for Education had interest enough with Congress to have the lands forfieted a Second time.
When I left America I deposited three of the Bonds before mentioned in the hands of Race Meredith merchant and the other with Andrew Forsyth Grocer to be given to Samuel Meredith son to the said Race Meredith who was dead and now the four Bonds for the Ballance of the Price of the Brandywine plantation due by Mr Hanums will be found in the Custody of Samuel Meredith.
The Lands that were forfieted are in Bedford Couty and Province of Pensylvania The above is a true State of my affairs in America which I humbly lay before your Excellency and now I hope the Lenity of the Laws of my native Country by your assistance and derection will procure relief and redress to a Widow far removed from any other aid then your goodness and humanity may bestow. I have the Honor to be with much respect and real Esteem Sir Your Excellecys most Obedient Humble Servant

Hannah Gordon



If you do me the Honor of an answer Please address Mrs Coll Gordon at Aberdeen North Brittain.

